Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Applicant Patent Application filed 04/29/2020. Claim(s) 1-20 are pending. Claim(s) 1, 8 and 15 are independent.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 04/29/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.





Claim Objections
Claim 11 objected to because of the following informalities: Claim 11 as drafted dependent to itself, “11. The system of claim 11...”  Appropriate correction is required. In the interest of compact prosecution, the application is further examined against the prior art which the assuming that that claim 11 is depending to claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 4 and 11 rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim(s) 4 and 11 recites the limitation said, “...the scan result... “Failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends..
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 fail to recite statutory subject matter, as defined in 35 U.S.C. 101, because:
	Specifically, claim(s) 8-13 recites a “system”..., which includes a CSS selector; and a tracking pixel server configured..... The Specification(s) in Para 4 states... a system including an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...Also in Para 18, states... the system (100) includes a user computing system (102), a tracking pixel server (104), and a web server (106). It is not clear the claims system is a software and/or hardware. Thus will be interpreted in its broadest reasonable sense as software means, which is the case here.
Accordingly, Claim(s) 8-13 fail to recite statutory subject matter, as defined in 35 U.S.C. 101.
	
In the interest of compact prosecution, the application is further examined against the prior art, as stated below, upon the assumption that the applicants may overcome the above stated rejections under 35 U.S.C. 101. 


     Allowable Subject Matter
Claim(s) 1-3, 5-7 and 15-20 are allow. Claim(s) 4 (112 (d) rejection), 11 (claim objection) and 8-13 (101 rejections) would be allowable if rewritten/amending to remedy the 112 (d), claim objection and 101 rejection (see above for details).
In addition, interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings: Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited herein fail to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...The tracking pixel server is further configured to, in response to receiving the request for the tracking pixel, send, to the browser and as triggered by the request for the tracking pixel, a request to scan a document object model (DOM) of the browser. The request to scan the DOM includes the session ID. The tracking pixel server is further configured to receive, from the browser, scan results including a set of dependencies on the CSS selector...” as recited in Claim(s) 1, 8 and 15... And supported in the current specification in paragraph(s) 3-5.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manion et al., (“US 009219787 B1” filed 11/26/2014, describing a stateless cookie operations server machine can provide real-time, actionable, user-specific tracking abilities in the collection of impressions and user interactions with a company's digital properties... (e.g., in a web browser)... for the tracking of click-through and other web analytics...includes determine if the wrapper has CSS selector properties [In the Abstract and C17 L10-15]. However Manion fails to show, “...an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...The tracking pixel server is further configured to, in response to receiving the request for the tracking pixel, send, to the browser and as triggered by the request for the tracking pixel, a request to scan a document object model (DOM) of the browser. The request to scan the DOM includes the session ID. The tracking pixel server is further configured to receive, from the browser, scan results including a set of dependencies on the CSS selector...” as recited in Claim(s) 1, 8 and 15... And supported in the current specification in paragraph(s) 3-5.
Manion et al., (“US 009553918 B1” filed 12/21/2015, describing A stateful or stateless cookie operations server machine can provide real-time, actionable, user-specific tracking abilities in the collection of impressions and user interactions with a company's digital properties. The client-side code (e.g., in a web browser) may request an element configured with parameters and a hyperlink (e.g., URL) that causes parameters to be sent to a remote server....includes the CSS selector properties [In the Abstract and C17 L40-45]. However Manion fails to show, “...an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...The tracking pixel server is further configured to, in response to receiving the request for the tracking pixel, send, to the browser and as triggered by the request for the tracking pixel, a request to scan a document object model (DOM) of the browser. The request to scan the DOM includes the session ID. The tracking pixel server is further configured to receive, from the browser, scan results including a set of dependencies on the CSS selector...” as recited in Claim(s) 1, 8 and 15... And supported in the current specification in paragraph(s) 3-5.
McWilliams et al., (“US 20150378966 A1” filed 06/30/2014, describing a CSS parser engineered for runtime usage to improve the maintainability of code that displays data to users. The technology disclosed also improves the performance and consistency of the code that delivers a user's experience.... that transforms a cascading However McWilliams fails to show, “...an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...The tracking pixel server is further configured to, in response to receiving the request for the tracking pixel, send, to the browser and as triggered by the request for the tracking pixel, a request to scan a document object model (DOM) of the browser. The request to scan the DOM includes the session ID. The tracking pixel server is further configured to receive, from the browser, scan results including a set of dependencies on the CSS selector...” as recited in Claim(s) 1, 8 and 15... And supported in the current specification in paragraph(s) 3-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUOC A TRAN/Primary Examiner, Art Unit 2177